            Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 1 of 17
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


BASIL SIMON IN HIS CAPACITY AS
RECEIVER FOR FUTURENET GROUP, INC.,

                             Plaintiffs,          Docket No.:
v.

GTR SOURCE, LLC AND STEPHEN W.
BIEGEL, IN HIS CAPACITY AS NEW YORK
CITY MARSHAL, BADGE No. 27

                             Defendants.


                                           COMPLAINT

       Plaintiff Basil Simon (“Plaintiff” or “Receiver”), in his capacity as the court-appointed

receiver for FutureNet Group, Inc. (“FutureNet”), by and through his attorneys, White and

Williams LLP, as and for his complaint against Defendants GTR Source, LLC (“GTR”) and

Stephen Biegel, in his capacity and New York City Marshal, Bade No 27 (“Marshal Biegel” and,

together with GTR, the “Defendants”), alleges:

                                NATURE OF THE ACTION

       1.     This is an action to recover $127,182.29 (the “Funds”) that was improperly

restrained by GTR and, thereafter, improperly seized by Marshal Biegel, in connection with their

unlawful efforts to collect upon a judgment (the “Judgment”) against FutureNet. GTR procured

the Judgement in February 2018 and immediately issued a restraining notice to Comerica Bank,

a Texas-based bank with branches in Texas, Michigan and California, but no branches or retail

banking operations in New York. As a result, FutureNet’s accounts in Michigan were frozen.

Thereafter, GTR issued a notice to garnishee and directed Marshal Biegel to improperly serve a

levy and demand upon Comerica Bank and extort turnover of the Funds to Marshal Biegel and,

ultimately, to GTR. The Defendants’ actions violated New York’s Civil Practice Law and Rules
            Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 2 of 17



(the “CPLR”), the well-established Separate Entity Rule, the New York City Civil Court Act (the

“CCA”), and the rules and guidelines governing the authority of a New York City Marshal to

enforce judgments and give rise to the claims asserted in this action.

                                         THE PARTIES

       2.      Plaintiff Basil Simon is the court-appointed receiver for FutureNet, a corporation

duly organized under the laws of Michigan with its principal place of business located at 12801

Auburn St., Detroit, Michigan. It does not maintain an office in New York.

       3.      Basil Simon, a citizen and a resident of the State of Michigan, was appointed

Receiver of FutureNet by the Circuit Court for the County of Wayne, State of Michigan.

       4.      Upon information and belief: (i) GTR is a New Jersey limited liability company

with its principal place of business located at 1006 Monmouth Ave., Lakewood, New Jersey; (ii)

GTR is authorized to and, in fact, does conduct business in New York and maintains an office at

111 John Street Ste. 1210, New York, New York 10038; and (iii) GTR’s members are citizens

and residents of New York, New Jersey or Connecticut and no member is a citizen or resident of

Michigan.

       5.      Defendant Stephen W. Biegel is a New York City Marshal, Badge No. 27. Upon

information and belief, he is a citizen and a resident of the State of New York and, in his

capacity as a New York City Marshal, he maintains a single office located at 109 West 38 Street,

Suite 200, New York, New York 10018.

                                        JURISDICTION

       6.       This Court has original jurisdiction over this matter based upon diversity (a)

because the Plaintiff is not a citizen of the same state as any Defendant or its members and the

amount in controversy, exclusive of interests and costs, exceeds the sum of $75,000.



                                                 2
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 3 of 17



                                              VENUE

       7.      Venue is proper because the Defendants maintain offices within the Southern

District of New York, regularly conduct business within this district and a substantial part of the

events giving rise to the claims asserted herein occurred within this district.

                                              FACTS

A.     GTR Obtains the Judgment.

       8.      At all times material hereto, FutureNet provided infrastructure services in areas

such as construction, technology, perimeter security, and energy/environment to government and

commercial customers.

       9.      Defendant GTR is a merchant cash advance company that provides hard-money

lending to small businesses in desperate need of cash under the guise of so-called “Purchase and

Sale of Future Receivables Agreements.”

       10.     Pursuant to one such agreement dated November 13, 2017 (the “Agreement”),

GTR agreed to advance $200,000 to FutureNet purportedly in exchange for the purchase of

$291,800 in future receivables, which was to be repaid in just 18 weeks through fixed daily

payments, each in the amount of $3,999.00. This translates into an effective interest rate in

excess of 200% per annum.

       11.     On or about November 15, 2017, after deducting $25,000 in purported fees, GTR

actually advanced only $175,000 to FutureNet.

       12.     On November 22, 2017, GTR began debiting the daily payments via ACH

withdrawals from one of the accounts (the “Comerica Accounts”) that were opened and

maintained by FutureNet at a Michigan branch of Comerica Bank.




                                                  3
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 4 of 17



       13.     Thereafter, FutureNet continued to make the daily payments due under the

Agreement until February 2018. By that time, FutureNet had paid GTR over $195,000 in less

than three months.

       14.     In early February 2018, FutureNet had insufficient funds to make the daily

payments.

       15.     As a result, GTR declared a default and filed an Affidavit of Confession and, on

February 14, 2018, GTR obtained a judgement (previously defined as the “Judgment”) against

FutureNet in the amount of $120,154.92 which consisted of the unpaid balance of the loan

($95,849.00), attorney’s fees ($23,962.25) and interest/costs ($118.87).

       16.     The Judgment was entered in an action titled GTR Source, LLC v. FutureNet

Group, Inc., et. ano., Supreme Court of the State of New York, County of Orange, Index No.

EF001776-2018 (the “State Court Action”).

B.     GTR begins collection efforts.

       17.     Armed with the Judgment, on February 14, 2018, GTR, through its attorney Ariel

Bouskila, served an Information Subpoena with Restraining Notice (the “Restraining Notice”)

addressed to Comerica Bank at 500 Woodward Avenue, MC 3391, Detroit, Michigan 48226.

       18.     A copy of the Restraining Notice is attached hereto as Exhibit 1.

       19.     Upon receipt of the Restraining Notice, Comerica Bank restrained the Comerica

Accounts and thereby prevented FutureNet from withdrawing the Funds.

       20.     On February 22, 2018, GTR was advised that its Restraining Notice was unlawful

because (i) Comerica Bank maintained non branches in New York; (ii) Comerica Bank was not

subject to the general jurisdiction of New York; and (iii) FutureNet’s bank accounts were opened




                                                4
                Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 5 of 17



and maintained in Michigan. See Email and attachment dated February 22, 2018, attached hereto

as Exhibit 2.

       21.       On the same day, GTR was advised that its Restraining Notice was tortiously

interfering with the superior UCC rights of FutureNet’s senior secured lenders. See Email and

attachment dated February 22, 2018, attached hereto as Exhibit 3.

       22.       GTR was also advised that if it did not immediately withdraw its improper

Restraining Notice, FutureNet would not be able to make payroll. See Exhibit 2.

       23.       As a direct result of GTR’s failure to withdraw its improper Restraining Notice,

FutureNet was unable to make payroll and defaulted on its obligations to its senior secured

lenders.

       24.       Despite knowing that the Comerica Accounts were opened and maintained by

FutureNet at a bank branch in Michigan and that New York did not have jurisdiction over the

Funds, GTR doubled down on its improper conduct.

       25.       On February 26, 2018, GTR’s attorney, Steven Berkovitch, issued a Notice to

Garnishee that named Comerica Bank as the garnishee and directed that New York City Marshal

Biegel issue and serve a Notice and Levy and Demand on Comerica Bank (the “First Levy and

Demand”) c/o Corporate Creations Network, Inc. (“Corporate Creations”), 15 North Mill Street,

Nyack, New York.

       26.       A copy of the First Levy and Demand, together with the Notice to Garnishee, is

attached hereto as Exhibit 4.

       27.       Upon information and belief, from his office in New York City, Marshal Biegel

mailed the First Levy and Demand, together with the Notice to Garnishee, to Comerica c/o

Corporate Creations in Nassau County.



                                                 5
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 6 of 17



C.     The Motion to Vacate and GTR’s Continued Collection Efforts.

       28.       By Order to Show Cause dated February 28, 2018, FutureNet moved in the State

Court Action to vacate the Judgment based upon procedural and jurisdictional defects in the

Affidavit of Confession and the resulting Judgment.

       29.       By Decision and Order dated March 13, 2018, the State Court denied FutureNet’s

application “without prejudice to their seeking relief by way of plenary action.”

       30.       Upon information and belief, immediately after the Court denied FutureNet’s

motion to vacate the Judgment, GTR again directed that Marshal Biegel make a further demand

upon Comerica Bank.

       31.       Specifically, on March 14, 2018, Marshal Biegel served a second levy and

demand (the “Second Levy and Demand” and, together with the First Levy and Demand, the

“Levies and Demands”) upon Comerica Bank via fax. The fax was sent from Marshal Biegel’s

New York City’s Marshal’s Office to Comerica Bank’s office in Detroit, Michigan.

       32.       A copy of the Second Levy and Demand is attached hereto as Exhibit 5.

       33.       Comerica Bank did not immediately respond and, upon information and belief,

GTR’s attorneys harassed Comerica Bank to comply with the Second Levy and Demand until

finally, on or about March 21, 2018, Comerica Bank issued a bank check to “NYC Marshal

Biegel” in the amount of $127,182.29, inclusive of accrued interest and Marshal Biegel’s

poundage fees.

       34.       Upon information and belief, the bank check was sent to Marshal Biegel’s

attention at his New York City Marshal’s Office via Federal Express.

       35.       Upon information and belief, upon receipt of the bank check, Marshal Biegel

deducted poundage in the amount of $6,051.53 from the Funds and remitted the balance to GTR.



                                                6
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 7 of 17



                                PROCEDURAL BACKGROUND

       36.     On May 7, 2018, Basil Simon was appointed as the Receiver for FutureNet

Group, Inc., and FutureNet Security Solutions, LLC (the “Receivership Entities”).

       37.     A copy of the Receivership Order is attached hereto as Exhibit 6.

       38.     The primary purpose of the Receiver is “to achieve the highest return to secured

creditors, unsecured creditors, and equity holders (i.e., owners).” See id, ¶ 3(p).

       39.     The Receiver was appointed to protect the first-priority secured interests of Invest

Detroit, a certified Community Development Financial Institution (and a non-profit 501(c)(3)

organization), as well as the interest of second-lien priority holders Plymouth Venture Partners

II, LP and Plymouth Management Company. See id., ¶ 3(c), (o).

       40.     Together, as of April 26, 2018, the secured creditors held a claim against the

Receivership Entities in the principal amount of not less than $2,499,317.58. See id., ¶ 3(f).

       41.     The Receiver was also appointed to protect the secured creditors against various

judgments and enforcement actions taken by the unsecured creditors of the Receivership Entities,

including the Judgment obtained by GTR. See id., ¶ 3(i).

       42.     To achieve these goals, the Receiver, among other things, was empowered to

defend and/or institute suits including, without limitation, actions challenging the garnishment of

funds from the Receivership Entities by GTR. See id., at ¶ 13 (f).

       43.     On June 29, 2018, the Michigan Court issued an order authorizing the Receiver to

employ White and Williams LLP as Special Counsel for the Receivership.

       44.     A copy of Order authorizing the Receiver to retain White and Williams LLP is

attached hereto as Exhibit 7.




                                                 7
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 8 of 17



                                 FIRST CAUSE OF ACTION

                      (Wrongful Restraint and Execution Against GTR)

       45.     Plaintiff repeats and incorporates each of the allegations set forth above.

       46.     Any person who procures, directs or assists in the commission of a wrongful act

by an officer in issuing an execution, or in making a levy or sale thereunder, is liable to the

person injured by the act.

       47.     In attempting to collect upon the Judgment, GTR committed at least three

wrongful acts in that it: (i) improperly restrained the Funds; (ii) directed service of the Levies

and Demands in violation of the CPLR and Marshal Biegel’s statutory authority and (iii) directed

the issuance of the Levies and Demands to obtain turnover of the Funds in violation of Marshal

Biegel’s statutory authority and the Separate Entity Rule.

A.     GTR’s Improper Restraint of the Funds.

       48.     In the Restraining Notice, GTR, by and through its attorneys, represented that

pursuant to New York law, Comerica Bank was “forbidden to make or suffer any sale,

assignment or transfer of, or any interference with [the Funds]” and that “disobedience of this

restraining notice or false swearing or failure to comply with this subpoena may subject you to

fine and imprisonment for contempt of Court.”

       49.     GTR further assured Comerica Bank that, at the very least, “[n]on-compliance

with the information subpoena shall first subject you to penalties under CPLR 2308(b).”

       50.     At the time these statements of law were made, GTR knew they were false

because GTR’s attorneys knew that (i) issuance of the Restraining Notice violated New York’s

Separate Entity Rule and (ii) New York did not have jurisdiction over Comerica Bank to compel




                                                 8
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 9 of 17



compliance with the Restraining Notice or subject Comerica Bank to fines, penalties or

imprisonment for non-compliance.

       51.     Under New York’s well-settled Separate Entity Rule, each branch of a bank is

considered a separate entity for judgment enforcement purposes such that judgment creditors are

prohibited from restraining or seeking the turnover of funds in accounts opened and maintained

at branches outside of the State of New York.

       52.     Comerica Bank is a Texas banking association that maintains branches in Texas,

Michigan, California, Arizona and Florida. Its principal place of business is in Dallas, Texas

and, upon information and belief, it does not maintain any branches or conduct any retail

banking operations in the State of New York.

       53.     GTR knew that the Restraining Notice violated the Separate Entity Rule because

it knew that FutureNet had opened and maintained the Comerica Accounts at a Michigan branch

of Comerica Bank, and, further, that the Restraining Notice sought to restrain the Funds

maintained in those accounts.

       54.      Moreover, by emails dated February 22, 2018, FutureNet advised GTR that: (i)

the Restraining Notice violated the Separate Entity Rule; (ii) under well-settled law from the

United States Supreme Court, New York did not have general jurisdiction over Comerica Bank

to enforce the Restraining Notice; and (iii) GTR’s restraints were interfering with FurtuNet’s

rights to the Funds as well as the rights of FurtureNet’s senior creditors.

       55.     In conscious disregard of the law and the rights of FutureNet and its senior

creditors, GTR refused to withdraw the Restraining Notice and, upon information and belief, it

continued to falsely represent to Comerica Bank that New York law forbade Comerica Bank

from transferring or otherwise disbursing the Funds and, further, that New York law required



                                                  9
              Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 10 of 17



Comerica Bank to comply with the Restraining Notice or be subject to fines, imprisonment or

civil penalties.

        56.        GTR made these false statements in the Restraining Notice with the malicious

intent of compelling Comerica Bank to comply with the Restraining Notice, freeze FutureNet’s

accounts and, thereby, cause FutureNet to suffer economic harm so that it would be forced to

turn over the Funds or otherwise satisfy the Judgment.

        57.        Comerica did, in fact, freeze the Comerica Accounts in response to the

Restraining Notice.

        58.        By reason of the foregoing, the Funds were improperly restrained and unavailable

to FutureNet to pay its ordinary course expenses and/or satisfy obligations owed to FutureNet’s

senior creditors, thereby causing injury to FurtureNet and its priority creditors.

B.      The Improperly Issued Levies and Demands.

        59.         Pursuant to Section 1609(1)(a) of the CCA, the authority of a marshal for the

City of New York to execute and levy upon property in satisfaction of a judgment is limited to

the geographical boundaries of the City of New York.

        60.        By operation of CCA § 1609(1)(a) and the Separate Entity Rule, with respect to

bank accounts, a marshal’s power to execute and levy is limited to bank accounts opened and

maintained at branches within New York City.

        61.        Upon information and belief, Comerica Bank does not maintain any branches or

conduct any retail banking operations within the State of New York, let alone a branch within the

five boroughs of New York City.

        62.        GTR knew that the Comerica Accounts had been opened and maintained by

FutureNet at a Comerica Bank branch in Michigan.



                                                  10
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 11 of 17



       63.     GTR knew, should have known or consciously disregarded the fact that Marshal

Biegel did not have the authority to levy upon any bank accounts opened and maintained at

Comerica Bank.

       64.     Nonetheless, in conscious disregard for New York law and the rights of

FutureNet and its senior creditors, GTR issued the Notice to Garnishee and directed that Marshal

Biegel levy upon the Comerica Accounts, which he did.

       65.     As a result of the improperly issued Levies and Demands, Comerica Bank turned

over the Funds to Marshal Biegel.

       66.     Upon information and belief, after Marshal Biegel deducted his poundage fee, he

turned the balance of the Funds over to GTR or its attorneys.

C.     Improper Service of the Levies and Demands.

       67.     Pursuant to CCA §§ 1609(1)(b) and (2), the Appellate Divisions, First and Second

Departments, are responsible for promulgating rules and regulations concerning the performance

of official duties of marshals, but, in no event, can the power of a marshal to make levies and

demands to enforce a judgment exceed the powers of Sheriffs in like cases.

       68.     Pursuant to CPLR § 5232(a), a Sheriff is required to serve a levy and demand in

the same manner as a summons, “except that such service shall not be made by delivery to a

person authorized to receive service of a summons solely by a designation filed pursuant to a

provision of law other than rule 318.”

       69.     Consistent with these limitations, the New York City Marshals Handbook of

Regulations, as approved by the Appellate Divisions (the “Marshals Handbook”), specifically

provides that “a marshal’s jurisdiction and authority to serve executions against personal

property, as well as other mandates and processes, extends through and is limited to the



                                               11
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 12 of 17



geographical boundaries of the City of New York” and, with respect to service of levies upon a

bank, it specifically requires that “an execution with notice to garnishee must be served on an

officer of the bank.”

       70.     The Notice to Garnishee did not comply with CPLR § 318, CCA § 1609(a)(1) or

the requirements set forth in the Marshal’s Handbook because it directed the Levies and

Demands to be served upon Comerica Bank c/o Corporate Creations in Nassau County.

       71.      Corporate Creations is not an officer of Comerica Bank and, upon information

and belief, although Comerica Bank may list Corporate Creations as its registered agent pursuant

to New York’s General Business Law, it has not made the required filings with Nassau County

to designate Corporate Creations as it’s agent for service of process pursuant to CPLR § 318.

       72.     Accordingly, service of the Levies and Demands upon Corporate Creations was

not effective service under the CPLR, the CCA or the rules and regulations set forth in the

Marshals Handbook and the Levies and Demands were void and ineffective.

       73.     GTR knew, should have known or recklessly disregarded the fact that service

upon Corporate Creations of the Levies and Demands was not in compliance with the CPLR, the

CCA or the rules and regulations set forth in the Marshals Handbook and that, as a result, the

Levies and Demands were void and ineffective.

       74.     Nevertheless, in conscious disregard of New York law and the rights of FutureNet

and its senior creditors, GTR directed that Marshal Biegel issue the Levies and Demands, serve

them upon Corporate Creations in Nassau County and compel Comerica Bank to turn over the

Funds, thereby causing injury to FutureNet and its other priority creditors.




                                                12
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 13 of 17



       75.     By reason of the foregoing, GTR is liable to the Plaintiff for damages in an

amount of not less than $127,182.29, together with statutory pre-judgment interest accruing as of

February 26, 2018.

                                SECOND CAUSE OF ACTION

                             (Wrongful Execution – Marshal Biegel)

       76.     Plaintiff repeats and incorporates each of the allegations set forth above.

       77.     Any person who procures, directs or assists in the commission of a wrongful act

by an officer in issuing an execution, or in making a levy or sale thereunder, is liable to the

person injured by the act.

       78.     In attempting to collect upon the Judgment, Marshal Biegel committed at least

three wrongful acts in that he: (i) improperly issued the Levies and Demands that sought the

turnover of funds maintained in bank accounts opened and maintained at the Michigan branch of

a Texas-based bank; (ii) improperly served the Levies and Demands upon Corporate Creations

and (iii) falsely represented that the Levies and Demands were properly issued under the color of

New York when they were not.

A.     The Improperly Issued Levies and Demands.

       79.      As alleged above, pursuant to CCA § 1609(1)(a), the authority of a marshal for

the City of New York to execute and levy upon property in satisfaction of a judgment is limited

to the geographical boundaries of New York City.

       80.     By operation of Section 1609(1)(a) and the Separate Entity Rule, with respect to

bank accounts, a marshal’s power to execute and levy is limited to bank accounts opened and

maintained at branches within New York City.




                                                13
               Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 14 of 17



        81.      Upon information and belief, Comerica Bank does not maintain any branches or

conduct any retail banking operations within the State of New York, let alone a branch within the

five boroughs of New York City.

        82.      Mashal Biegel knew, should have known or consciously disregarded the fact that

Comerica Bank did not have any branches in New York City and that, therefore, the Notice to

Garnishee necessarily sought the turnover of funds outside the territorial boundaries of his

authority.

        83.      Indeed, the Notice to Garnishee was addressed to Comerica Bank c/o Corporate

Creations in Nassau County. Thus, on the face of the Notice to Garnishee, Marshal Biegel knew

or should have known that GTR was directing that he levy upon property beyond the territorial

limits of his authority.

        84.      Nevertheless, Marshal Biegel issued the Levies and Demands, served them upon

Corporate Creations in Nassau County and compelled Comerica Bank to turn over the Funds.

        85.      By issuing the Levies and Demands to seize funds maintained in a bank beyond

the territorial boundaries of New York City, Marshal Biegel knowingly, intentionally and with

conscious disregard for the law and rights of FutureNet and its senior creditors, exceeded his

authority to execute and levy.

        86.      Indeed, by email dated March 22, 2018 at 9:37 a.m., FutureNet advised Marshal

Biegel that he had exceeded his authority in issuing (and serving) the Levies and Demands. A

copy of the March 22 email (without attachment) is annexed hereto as Exhibit 8.

        87.      Levies and Demands issued and served beyond a marshal’s authority are void and

ineffective.




                                               14
             Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 15 of 17



       88.     Marshal Biegel knew that the issuance of Levies and Demands had exceeded his

statutory authority, but, in conscious disregard of the law and rights of FurtureNet and its senior

creditors, upon receipt of the Comerica bank check, he deducted his poundage fee and remitted

the balance to GTR.

B.     Improper Service of the Levies and Demands.

       89.     Pursuant to CCA § 1609(1)(b), CPLR § 5232(a) and the rules and regulations set

forth in the Marshal’s Handbook, a marshal is required to serve a levy and demand upon an

officer of a bank and only within the geographical boundaries of New York City.

       90.     By serving the Levies and Demands upon Corporate Creations in Nassau County,

Marshal Biegel knowingly, intentionally and in conscious disregard of the rights of FutureNet

and its senior creditors, he exceeded his authority to execute and levy. As a result, the Levies

and Demands were void and ineffective and Marshal Biegel’s seizure and collection of the Funds

was improper, thereby causing injury to FutureNet and its senior creditors.

C.     False Statements.

       91.     Marshal Biegel knew that the issuance and service of the Levies and Demands

exceeded his powers and authority under the CCA, the CPLR and the rules and regulations in the

Marshals Handbook.      Nevertheless, in each of the Levies and Demands, Marshal Biegel

intentionally and falsely represented that he was acting within his authority under New York law

and that Comerica Bank was required by CPLR 5232(a) to “immediately turn over” the Funds to

him.

       92.     By making such misrepresentations, Marshal Biegel intended to compel Comerica

to turn over the Funds which it did.




                                                15
              Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 16 of 17



       93.      By reason of the foregoing, Marshal Biegel is liable to the Plaintiff for damages

in an amount of not less than $127,182.29, together with statutory pre-judgment interest accruing

as of February 26, 2018.

                                  THIRD CAUSE OF ACTION

                                           (Conversion)

       94.      Plaintiff repeats and incorporates each of the allegations set forth above.

       95.      By restraining and seizing the Funds as described above, the Defendants exercised

control over the Funds to the detriment of FutureNet who was the owner of the Funds and to

FutureNet’s senior creditors who had a priority interest in the Funds.

       96.      By reason of his appointment as the receiver in of FutureNet, the Plaintiff is the

successor-in-interest to FutureNet’s interest in the Funds.

       97.      By reason of the foregoing, the Defendants are jointly and severally liable to the

Plaintiff in amount not less than $127,182.29, together with statutory pre-judgment interest

accruing as of February 26, 2018.

                                 FOURTH CAUSE OF ACTION

                                       (Trespass to Chattel)

       98.      Plaintiff repeats and incorporates each of the allegations set forth above.

       99.      The Funds in the Comerica Accounts were property of FutureNet.

       100.     By reason of its unlawful restraints and seizure of the Funds as described above,

the Defendants intentionally interfered with FutureNet’s use of the Funds resulting in damages to

FutureNet and the senior creditors who had a priority interest in the Funds.

       101.     By reason of his appointment as receiver of FutureNet, the Plaintiff is the

successor-in-interest to FutureNet’s interest in the Funds and the claims asserted herein.



                                                 16
                Case 1:19-cv-01471 Document 1 Filed 02/15/19 Page 17 of 17



        102.      By reason of the foregoing, the Defendants are jointly and severally liable to the

Plaintiff in amount not less than $127,182.29, together with statutory pre-judgment interest

accruing as of February 26, 2018.


                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff seeks the entry of judgment against GTR and Marshal Biegel,

jointly and severally, awarding Plaintiff:

        (i)       $127,182.29 in direct damages, plus 9% statutory prejudgment interest from
                  February 26, 2018;
        (ii)      Consequential damages resulting from the unlawful Restraining Notice and
                  Levies and Demands;
        (iii)     Punitive damages;
        (iv)      Reasonable attorneys’ fees and costs; and
        (v)       Any such further relief as the Court shall deem just and proper.


                                          JURY DEMAND

        Plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal

Rules of Civil Procedures.


Dated: February 15, 2019

                                                       WHITE AND WILLIAMS LLP


                                                       By:_________________________________

                                                       Shane R. Heskin
                                                       Stuart J. Wells
                                                       7 Times Square, Suite 2900
                                                       New York, NY 10036-6524
                                                       (215) 864-6329
                                                       heskins@whiteandwilliams.com
                                                       Attorneys for Plaintiff

                                                  17

22284194v.3
